Citation Nr: 1736961	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimonial evidence at a May 2017 Travel Board hearing held at her local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is found necessary prior to adjudication of the appeal.  

The present appeal concerns the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  The evidence currently of record includes a number of treatment records documenting the Veteran's complaints of forearm, wrist, hand, and finger pain/numbness/dysesthesias with some physicians diagnosing carpal tunnel syndrome and others instead indicating that there is no objective evidence on EMG and nerve conduction studies of CTS or nerve impingement, and that instead, the Veteran suffers from cervical spine degenerative disc disease with cervical radiculopathy of the bilateral upper extremities.

EMG and nerve conduction studies performed in 2009 and 2010 were interpreted as normal, without evidence of median, ulnar, or radial neuropathy.  An MRI of the cervical spine conducted in January 2009 documented mild multilevel degenerative disc disease, and x-rays suggested some mild bilateral neural foraminal narrowing at C6-C7 in relation to uncovertebral disc/osteophyte complexes.  

During the pendency of this appeal, the Veteran raised a claim of entitlement to service connection for a cervical spine disability; service connection for degenerative disc disease of the cervical spine and right upper extremity radiculopathy were granted in a November 2016 rating decision, with service connection for left upper extremity radiculopathy granted in a January 2017 decision.

In connection with the present appeal, the Veteran submitted a May 2017 opinion and Decision Based Questionnaire (DBQ) completed by her treating physician from the primary clinic at MacDill Air Force Base indicating that the Veteran had carpal tunnel syndrome, with symptoms that had progressed to the point of EMG findings.  The DBQ references an EMG study from February or March 2017 which was interpreted as demonstrating mild to moderate CTS of the right upper extremity and mild CTS of the left upper extremity.  

The EMG study in question, in addition to treatment records from more recent than May 2014 do not appear to be of record.  Such could prove particularly probative in this case, as one of the questions remaining is whether the Veteran's wrist/hand/finger symptoms during the relevant appeal period are the result of CTS, cervical radiculopathy of the bilateral upper extremities, or both.  Therefore, on remand, the AOJ should request all outstanding treatment records from the primary clinic at the MacDill Air Force Base (the 6th Medical Group) and associate them with the file.  Further, the AOJ should obtain clarification from the Veteran as to whether there are any relevant private treatment records that remain outstanding, and request such records after obtaining any necessary authorization from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant outstanding treatment records of the Veteran's treatment with the 6th Medical Group at MacDill Air Force Base, including those from May 2014 to present and an EMG report from February or March 2017, and associate them with the claims file.  All efforts to obtain such records must be fully documented and the facility must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to her carpal tunnel syndrome (and/or hand/wrist/finger symptoms) which she would like VA to obtain.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  

3.  After completing the above, conduct any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim for entitlement to service connection for bilateral carpel tunnel syndrome.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




